AUSTIN.     Tex~n~78711


                      May 7, 1976



The Honorable Kenneth Gaver, M.D.     Opinion No. Ii-819
Commissioner
Texas Department of Mental            Re: Does "institutions"
     Health & Mental Retardation      as used in appropriation
P. 0. Box 12668, Capitol...Station    item include MIiMR "Central
Austin, Texas 78711                   Office."
Dear Commissioner Gaver:
     You ask:
         Under the provisions of the current
         Appropriations Bill does the Texas
         Board of Mental Heal.thand Mental
         Retardation have the authority to
         allocate funds from the Reserve Fund
         of the Texas Department of Mental
         Health and Mental Retardation to the
         Central Office.of this Department for
         emergency pi&poses and for equipment,
         repairs, replacements and/or new
         construction7
     The relevant portion of the General Appropriations Act,
Acts 1975, 64th Leg.,.ch. 743 at 2417, 2463, provides:
                      RESERVE FUND
                                       For the Years Ending
                                       Auq. 31,    Auq. 31,
          Out of the General             1976       1977
          Revenue Fund:




                            p. 3457
The Honorable Kenneth Gaver, M.D. - Paqe 2 (H-819)


         There is hereby appro-
         priated to the Board of
         Mental Health and Mental
         Retardation, for alloca-
         tion by said Board to
                  institutioiZ
         Eisfs     j urlsdlction
         for em=ency    purposes
         and for equipment,
         repairs, replacements
         and/or new construction,
         the following amounts    $500,000    $500,000
                                                & U.B.


          (Emphasis added).
     The issue presented by your request is whether the
Central Office of the Texas Department of Mental Health and
Mental Retardation is an "institution" under the jurisdiction,
of the Board of Mental Health and Mental Retardation for
purposes of the Appropriations Act provision quoted above.
     We have examined the portions of the Appropriations Act
which relate to the Department of Mental Health and Mental
Retardation to ascertain the meaning intended by the use of
the word institution. We were able to ascertain no consistent
use of the word which would necessarily exclude the central
office from its ambit. On the other hand, there are at least
two statutory provisions which suggest that the central
office is included in the term institution.
     The composition of the Texas Department of Mental Health
and Mental Retardation is established by article 5547-202,
V.T.C.S. Section 2.01 of that statute reads in part:
             The Texas Department of Mental Health
          and Mental Retardation shall consist of
          a Texas Board of Mental Health and Mental
          Retardation, a Commissioner of Mental
          Health and Mental Retardation, a Deputy
          Commissioner for Mental Health Services,
          a Deputy Commissioner for Mental Retarda-
          tion Services, a staff under the direction



                              p. 3458
The Honorable Kenneth Gaver, M.D. - page 3 (H-820)


         of the Commissioner and the .Deputy Cormnis-
         sioners, and the following facilities and.
         institutions,toqether with such additional
         P ilities and institutions as may.here-
         az:er by law be made a part of the Department:
              (1) the Central Office of the
              Department:
               . . . .
               [29 other facilities and institutions
               are listed].  (Emphasis added).
     A rider to the General Appropriations Act, Acts 1975,
64th Leg., ch. 743 at 2417, 2513, provides in part:
         C.   UNEXPENDED BALANCES. (1) All unexpended
         balances not otherwise restricted and
         remaining in the respective appropriation
         items in the Department of Health Resources,
         or Department of Mental Health and Mental
         Retardation, at the close of the fiscal year
         ending August 31, 1976, are hereby reappropri-
         ated to the agencies covered by this Section
         for the fiscal year beginning September 1, 1976,
         and may be allocated to 9   institution or
         awncy, other than the central offices aiia
         Community Mental Health and.Mental Retardation
         Centers, under the respective agencies to be
         expended for such purposes as are approved by
         the respective,qoverninq boards . . . .
         (Emphasis added).
     In this instance, the Legislature refers in the Appropri-
ations Act to “any institution or agency, other than the
central office" and refers in the statute creating the
Department to "facilities and institutions" as including the
central office. In light of the absence of any clear indica-
tion that the central office is not an institution under the
jurisdiction of the Department of Mental Health and Mental
Retardation and in light of the two suggestions that the
central office is included in that term, it is our opinion
that the Department of Mental Health and Mental Retardation
may allocate money out of the Reserve Fund appropriation to
the central office for the purposes enumerated in that
appropriation.

                          p. 3459
The Honorable Kenneth Gaver, M.D. - page 4 (H-820)


                       SUMMARY
            The Department of Mental Health and
            Mental Retardation may allocate money
            to its central office from the Reserve
            Fund.

                                 Very ,trulyyours,



                                 Attorney General of Texas
APPROVED:




Opinion Committee
jwb




                          p. 3460